DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 6/24/2022, with respect to claims over prior art have been fully considered and are persuasive, see for example page 10 paragraphs 2-4.  The 35 U.S.C. 102 and 103 rejections of claims 1-3 and 7-13 has been withdrawn. 
Applicant’s arguments, see remarks, filed 6/24/2022, with respect to statutory eligibility art have been fully considered and are persuasive, see for example page 9 paragraph 5.  The 35 U.S.C. 101 rejections of claims 1-13 has been withdrawn.  Examiner’s Note: a remaining rejection under 101 has been addressed in the interview dated 6/27/2022 and amendments agreed to in the proposed Examiner’s amendments below. 
Applicant’s arguments, see remarks, filed 6/24/2022, with respect to claim objection have been fully considered and are persuasive, see for example page 9 paragraph 3.  The 35 U.S.C. 101 rejections of claims 1-13 has been withdrawn.  
Allowable Subject Matter
Claims 1 and 5-13 are allowed. Claims 2-4 have been canceled. 
The following is an examiner’s statement of reasons for allowance: 
The prior art, Purves et al (US 2015/0220914), discloses that an input is received from a user through an electronic wallet management interface. The electronic wallet management interface including a plurality of user-selectable icons or text. A control is provided to the user based on a selected icon or text, wherein controls available to the user through the electronic wallet management interface include a payment device control that enables the user to view and edit settings for a payment device associated with the electronic wallet.
The prior art, Rosenberg (WO 0182036 A2), discloses signing, storing, and authenticating electronic documents using public key cryptography. The system comprises a document service computer cluster connected to user computers, document owner server computers, and registration computers via a network such as for example, the internet or the world wide web. Document owners and system users can store electronic documents in an encrypted database located on the document service computer cluster, or on a document safe connected to the document owner server. Individuals register as users on registration computers and receive registration credentials. Users can access the system by browsing the world wide web using any commercially available browser running on a user computer, and by locating the document owner server computer, or by locating the document service web server in the document service computer cluster. Users can login to the system by entering appropriate credentials during login. Users can sign documents by identifying the document to be signed and sending a signing request to the document service computer cluster. The document service computer cluster retrieves the user's private key, which is located in a database on the cluster, and signs the identified document. A user can sign documents from any user computer having access to the web. The user's private key remains secure on the document service computer cluster at all times. No dedicated signing software need be installed on the user computer prior to accessing the document service computer cluster.
The prior art, Felsher (US 2013/0159021), discloses controlling access to records
stored within databases, each record having associated access rules, a location
identifier, and a content identifier maintained in a centralized index, comprising:
receiving a request, communicated from a requestor to a security processor, the
request containing a specified content identifier; querying the centralized index to find
entries corresponding to the specified content identifier; for each entry, applying the
access rules for the record to determine whether the record is accessible; for each
accessible record, automatically communicating from the security processor to the
database storing the accessible record sufficient information to determine whether it is
releasable per a set of native access rules of the database; logically associating the
releasable accessible records into a linked set of releasable records; and communicating
the linked set of releasable records to the requestor.
The prior art, Purves et al (US 2013/0159154), discloses the enrollment of payment accounts in a consumer's virtual wallet. The consumer may be logged into their payment account issuer's web site and designate one or more payment accounts for enrollment in a virtual wallet. The issuer may then share account, billing and/or other relevant information with the virtual wallet provider to facilitate the enrollment of the designated payment accounts in the virtual wallet. The WSEP may also be configured to facilitate the creation and funding of pre-paid accounts in a consumer's virtual wallet.

However, the prior art, either alone or in combination does not expressly disclose:
“performing second authentication based on a match between the second authentication information that has been input and the registered second authentication information; and restricting a plurality of users having similar first authentication information to each other from registering the same second authentication information as each other, acquiring the first authentication information on a user who has performed a predetermined registration application, setting the second authentication information on the user who has performed the predetermined registration application such that the set second authentication information is prevented from being the same as the second authentication information on another user having similar first authentication information to the user who has performed the predetermined registration application, and registering the second authentication information as the second authentication information on the user who has performed the predetermined registration application further acquiring a part of the second authentication information specified by the user who has performed the predetermined registration application, and setting a remaining part of the second authentication information on the user who has performed the predetermined registration application such that the set second authentication information is prevented from being the same as the second authentication information on the another user; identifying, from among other users having the same part as the part of the user who has performed the predetermined registration application, another user having dissimilar first authentication information; and setting the remaining part of the identified another user as the remaining part of the user who has performed the predetermined registration application.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tim Caine on 6/27/2022.
PLEASE AMEND CLAIM 1 AS FOLLOWS:
Claim 1 (Currently Amended): An authentication system, comprising a memory comprising instructions and at least one processor configured to execute the instructions to:
 register, for each user, first authentication information and second authentication information in a storage; 
perform first authentication based on a similarity between the first authentication information that has been input and the registered first authentication information; 
perform second authentication based on a match between the second authentication information that has been input and the registered second authentication information; and 
restrict a plurality of users having similar first authentication information to each other from registering the same second authentication information as each other, 
acquire the first authentication information on a user who has performed a predetermined registration application, 
set the second authentication information on the user who has performed the predetermined registration application such that the set second authentication information is prevented from being the same as the second authentication information on another user having similar first authentication information to the user who has performed the predetermined registration application, and 
register the second authentication information as the second authentication information on the user who has performed the predetermined registration application; 2Application No. 16/652,067Docket No. RT-0724 
further acquire a part of the second authentication information specified by the user who has performed the predetermined registration application, and 
set a remaining part of the second authentication information on the user who has performed the predetermined registration application such that the set second authentication information is prevented from being the same as the second authentication information on the another user; 
identify, from among other users having the same part as the part of the user who has performed the predetermined registration application, another user having dissimilar first authentication information; and 
set the remaining part of the identified another user as the remaining part of the user who has performed the predetermined registration application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436